Citation Nr: 0721287	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  95-32 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
first degree spondylolisthesis of the lumbar spine, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1994 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In December 1994, the RO continued a 10 percent disability 
rating for the veteran's service-connected back condition.  
This rating was increased from 10 percent to 60 percent, 
effective February 8, 1994, in a July 2006 rating decision by 
the RO in Huntington, West Virginia.  Because this decision 
did not award the maximum benefit available, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In February 2002, the RO granted entitlement to service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  The veteran has appealed the assigned 
disability rating.  The Board notes that no secondary 
disabilities are on appeal.  

The December 1994 rating decision also denied a temporary 
total convalescence evaluation under 38 C.F.R. § 4.30 for the 
period beginning on February 8, 1994, during which the 
veteran was unable to work due to his back disability.  

The July 2006 rating decision assigned an effective date of 
February 8, 1994, for the veteran's total disability rating 
based on individual unemployability (TDIU).  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

In August 2004, the Board remanded these claims for 
additional development, and the case has been returned for 
further appellate review.



FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  Manifestations of the veteran's traumatic first degree 
spondylolisthesis of the lumbar spine include severely 
limited range of motion and pain on movement.

3.  The veteran is on a restricted diet and uses medication 
to control his diabetes mellitus.  

4.  The veteran did not undergo surgery during his February 
1994 hospitalization for a service-connected back disability, 
nor was he immobilized by a cast during convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the veteran's traumatic first degree spondylolisthesis of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5293 (prior to September 26, 2003) and 5243 (from 
September 26, 2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).

3.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2003, December 2003, August 2004, and July 2005.  The August 
2004 and July 2005 letters advised the veteran of the 
information necessary to substantiate all of his claims and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The March 2003 and 
December 2003 letters also provided this notice for the 
veteran's back claim.  These letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  A September 2006 
rating decision notice letter notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claims for benefits.  See Pelegrini II, 
supra.  However, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, proper notice with respect to the 
veteran's back claim was given prior to review of the claim 
in the September 2003 and July 2006 rating decisions and the 
February 2004 and July 2006 supplemental statements of the 
case.  Proper notice was also given before the temporary 
total rating claim was re-evaluated in the July 2006 
supplemental statement of the case and before the diabetes 
mellitus claim was re-evaluated in the July 2006 statement of 
the case.  The information and evidence received after the 
initial adjudication was afforded proper subsequent VA 
process, as was evidence received after issuance of the 
development letter.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  In March 2006, the 
veteran submitted a signed statement indicating that he had 
no other information or evidence to submit to VA and 
requesting that his claims be decided.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including VA medical records, private medical 
records, Social Security Administration records, employment 
records, and VA examination reports and medical opinions from 
July 2001, April 2003, May 2003, September 2003, and 
September 2004.  There are no identified, outstanding records 
requiring further development.  Therefore, the duties to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  If an increase is warranted on the basis of the 
revised rating criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

Traumatic First Degree Spondylolisthesis of the Lumbar Spine

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  Because the RO has already 
considered the veteran's claim for an increased disability 
rating under both the former and revised schedular criteria, 
as seen in the July 2006 supplemental statement of the case, 
there is no due process bar to the Board doing likewise.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The first amendment, which pertains to the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293, 
introduced a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  This amendment became 
effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002).  The most recent revisions, codified in 
Diagnostic Codes 5235 through 5243, became effective on 
September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 
(Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2006).  The new criteria established a General Rating 
Formula for Diseases and Injuries of the Spine under which 
all disabilities of the spine are to be rated.  
Intervertebral disc syndrome can be rated under either the 
general rating formula or under the formula based on 
incapacitating episodes, whichever method resulted in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. §4.25.  See 38 C.F.R. §4.71(a), Diagnostic Codes 5235-
5243.   

Effective February 8, 1994, the RO increased the rating of 
the veteran's service-connected back disability from 10 
percent to 60 percent under Diagnostic Code 5293.  Therefore, 
in order for the veteran to receive an increased rating, the 
Board must find that his disability of the spine warrants a 
rating in excess of the current 60 percent.  

Before September 23, 2002, Diagnostic Code 5293 assigned a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Because this 
was the highest disability rating offered under Diagnostic 
Code 5293, the Board must consider whether the veteran should 
receive a higher disability rating under an alternative 
rating criteria.  

Before September 23, 2002, disabilities of the spine were 
evaluated under Diagnostic Codes 5285 through 5295.  As noted 
above, VA may apply these earlier diagnostic codes to any 
interval in the appeals period.  Therefore, the Board will 
consider whether the veteran satisfies the criteria for a 
higher rating under Diagnostic Codes 5285 to 5295 at any time 
between February 8, 1994, and the present.  

Of the rating codes, only Diagnostic Codes 5285 and 5286 
allow for a disability rating greater than 60 percent.  
Diagnostic Code 5285 provides a 100 percent rating for 
residuals of a fractured vertebra, with cord involvement, 
bedridden, or requiring long leg braces.  Diagnostic Code 
5286 allows a 100 percent rating for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
Neither of these conditions is reflected in the private or VA 
medical records.  Therefore, a higher disability rating 
pursuant to the rating criteria in effect prior to September 
23, 2002, is not warranted.  

The Board will next consider whether the veteran may receive 
a higher disability rating based on the changes to Diagnostic 
Code 5293 that became effective on September 23, 2002.  The 
revised Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining the separate evaluations of its chronic 
orthopedic and neurologic manifestations of the service-
connected back disability with all other disabilities under 
38 C.F.R. § 4.25, whichever method results in the higher 
evaluation.  As noted above, these criteria may only be 
applied to the veteran's claim on and after September 23, 
2002.   

Effective September 22, 2002, Diagnostic Code 5293 assigns a 
maximum rating of 60 percent when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Because the veteran cannot receive a 
higher rating based on the total duration of incapacitating 
episodes, the Board will examine whether he should receive a 
higher rating based on chronic orthopedic and neurologic 
manifestations of his service-connected back disability.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's traumatic first degree 
spondylolisthesis of the lumbar spine.  One relevant 
diagnostic code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  This code provides a 40 percent rating for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for slight 
limitation of motion.  

According to a September 2004 VA examination report, forward 
flexion of the veteran's thoracolumbar spine was 20 degrees, 
extension was 10 degrees, left and right lateral flexion were 
15 degrees, and left and right lateral rotation were 15 
degrees.  The examiner noted pain on motion and spasm.  A 
September 2003 VA examination report indicates a range of 
motion of forward flexion that became painful at 80 degrees, 
backward extension that was painful at 20 degrees, left 
lateral flexion that was limited to 20 to 25 degrees, and 
rotation to the left and right that was limited to 20 
degrees.  At their most severe, the Board estimates that 
these medical records reflect a severe limitation of motion.  
Therefore, a 40 percent disability rating for orthopedic 
manifestations of the veteran's spine disability would be 
appropriate.

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  As 
there are no other potentially applicable diagnostic codes 
with respect to the orthopedic manifestations of the 
veteran's service-connected back disability, the Board will 
now determine an appropriate rating for the neurologic 
manifestations of the veteran's service-connected low back 
disability.  Given a 40 percent orthopedic disability rating, 
the veteran would need a neurologic disability rating of at 
least 50 percent in order to receive a higher rating for his 
back disability.  (When the veteran's disability ratings are 
combined pursuant to 38 C.F.R. § 4.25, as prescribed above.)

An April 2003 VA peripheral nerves examination report noted 
radiculopathy from a lumbar spondylolisthesis and ordered 
further tests in an effort to distinguish possible peripheral 
neuropathy in the upper and lower extremities from the 
radiculopathy in the lower extremities.  The veteran was 
given a provisional diagnosis of questionable peripheral 
neuropathy.  Symptoms such as numbness and tingling were 
noted.  The veteran reported paresthesias and dysesthesias 
that interfered with the daily activity.  On examination, 
there was a neuralgia and no wasting atrophy of the upper and 
lower extremities.  There was no diminution of sensory, 
pinprick, temperature, and touch.  Motor was 5/5, and deep 
tendon reflexes were 4+ bilaterally active and equal.   

The Board notes that the veteran is already service connected 
for peripheral neuropathy of all four extremities as 
secondary to his service-connected diabetes mellitus.  Even 
assuming that the veteran is not already being compensated 
for the symptoms associated specifically with his 
radiculopathy, the Board observes that the symptoms noted 
above describe a mild, or no more than moderate, level of 
disability.  None of the potentially applicable diagnostic 
codes assigns a 50 percent disability rating for a mild or 
moderate neurologic disability.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 to 8530.  Therefore, the revised 
intervertebral disc syndrome regulations allowing for 
separate ratings of orthopedic and neurologic disability 
symptoms do not produce an increased rating for the veteran's 
back disability.

The Board will next examine whether the veteran may receive 
an increased rating under the September 26, 2003, changes to 
how disabilities of the spine are evaluated.  The Board may 
only consider whether the veteran meets the current criteria 
for an increased rating for the period beginning on September 
26, 2003.  

As noted above, disabilities of the spine are currently 
evaluated under a general rating schedule.  In relevant part, 
a 100 percent disability rating is allowed for unfavorable 
ankylosis of the entire spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The competent evidence of record, including VA 
examination reports, private medical records, and VA medical 
records, does not indicate that the veteran has unfavorable 
ankylosis of the entire spine.  Therefore, the veteran is not 
entitled to a higher disability rating under the general 
rating formula.  

The Board notes that an alternative diagnostic code will not 
give the veteran a higher disability rating, as all 
disabilities of the spine follow the same general formula.  
Moreover, the Board has already discussed the alternative 
rating methods allowed for intervertebral disc syndrome and 
has determined that these do not allow for a higher rating in 
the present case.  

Finally, the Board notes that the veteran already has a total 
disability rating due to TDIU for the entire period on 
appeal.  Therefore, referral for an extraschedular rating is 
not warranted.  See 38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus

The Board next turns to the issue of whether an initial 
rating in excess of 20 percent for diabetes mellitus, 
effective March 30, 2001, is in order.  

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

Based on the April 2003 VA examination report and VA and 
private medical records, the Board does not believe a rating 
in excess of 20 percent for the veteran's diabetes mellitus 
is warranted.  There is no evidence of record indicating that 
the veteran requires insulin.  The April 2003 VA examination 
report expressly notes that the veteran has had no 
ketoacidosis or hypoglycemic reactions, and it reported that 
there was no weight loss or gain.  The veteran has had his 
activities restricted, but this restriction is due to his low 
back, not his diabetes.  The only factor that appears in the 
veteran's medical files is an 1800 calorie diabetic diet.  A 
restricted diet, however, is sufficient to warrant a 10 
percent rating and, by itself, does not increase the 
disability rating to 40 percent.  Therefore, because the 
evidence of record shows that the veteran uses medication and 
a restricted diet to manage his diabetes mellitus, the 
current 20 percent disability rating is appropriate.  

As with the back disability claim discussed above, the Board 
notes that the veteran already has a total disability rating 
due to TDIU for the entire period on appeal.  Therefore, 
referral for an extraschedular rating is not warranted.  See 
38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Temporary Total Rating

A temporary total disability rating for convalescence 
purposes will be assigned, for up to three months, without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in the following: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
a cast, without surgery, of one major joint or more. 38 
C.F.R. § 4.30. 

On March 7, 1994, the veteran requested a temporary total 
convalescence rating, stating that his service-connected back 
disability had prevented him from working since his February 
8, 1994, hospitalization.  He further noted that he would not 
be able to return to work until there were no more 
restrictions.  

According to his hospital discharge records, the veteran was 
hospitalized from February 8, 1994, through February 17, 
1994, for an acute strain of the lower back and neck and for 
degenerative spondylosis of the lumbosacral and cervical 
spine.  No surgery was performed.  Rather, the veteran was 
treated with narcotic pain medication, bed rest, muscle 
relaxant, and rehabilitation programs consisting of physical 
therapy and occupational therapy.  He was also treated with a 
bedside TENS unit, a lumbosacral corset, and an aqua pad.  

At discharge, the veteran had minimal tenderness over the 
left side of the neck, the left sacral iliac, iliac crest, 
and iliac fossa, with minimal limitation in trunk mobility, 
left lateral rotation, and bending of the neck.  The veteran 
could ambulate without assistive device while holding onto a 
handrail.  He became independent in all self-care activities 
with adaptive devices.  He was advised to avoid lifting more 
than 50 to 75 pounds, prolonged bending, pulling, and 
overhead reaching for the following three months.

As noted above, 38 C.F.R. § 4.30 compensates individuals who 
are laid up following surgery or while one or more major 
joints is immobilized by a cast.  Because surgery was not 
performed, the veteran is not entitled to a temporary total 
disability rating under 38 C.F.R. § 4.30(a)(1) or (2) while 
he recovers from his injury.  Furthermore, as described 
above, the veteran's injury did not leave him immobilized by 
a cast.  Therefore, the veteran is not entitled to a 
temporary total disability rating for convalescence under 
38 C.F.R. § 4.30(a)(3).  

The Board notes that the veteran was granted TDIU benefits, 
effective February 8, 1994, based on a finding that he was 
totally disabled due to the severity of his low back 
condition.  From a practical standpoint, it should be noted 
that compensation at a rate of 100 percent results in the 
same total monetary rate regardless of whether it has been 
assigned on a schedular basis, for periods of hospital care 
or convalescence under 38 C.F.R. § 4.30, or pursuant to 
extraschedular regulations for a TDIU.  Therefore, the 
veteran has already been awarded a 100 percent disability 
rating for the period at issue.  A reasonable doubt is not 
raised in this case to be resolved in the veteran's favor.  
Entitlement to a temporary total rating must therefore be 
denied.  


ORDER

Entitlement to an increased evaluation for traumatic first 
degree spondylolisthesis of the lumbar spine, currently 
evaluated as 60 percent disabling, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.

Entitlement to a temporary total rating due to treatment for 
a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30 is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


